Name: 2000/800/EC: Commission Decision of 7 December 2000 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC (notified under document number C(2000) 3498)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  tariff policy;  Europe
 Date Published: 2000-12-21

 Avis juridique important|32000D08002000/800/EC: Commission Decision of 7 December 2000 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC (notified under document number C(2000) 3498) Official Journal L 324 , 21/12/2000 P. 0040 - 0041Commission Decisionof 7 December 2000authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC(notified under document number C(2000) 3498)(2000/800/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine(1), as last amended by the Act of Accession of Austria, Finland and Sweden(2), and in particular Article 14 thereof,Having regard to the request submitted by France,Whereas:(1) In the Community, in particular in France, the production of certain vine propagating materials satisfying the requirements of Directive 68/193/EEC has been insufficient in 1998 and is therefore not adequate to meet that country's needs.(2) It is not possible to cover this demand satisfactorily with material satisfying all the requirements laid down in the said Directive.(3) France should therefore be authorised to permit the marketing for a period expiring on 15 March 2001 of material of a category to which less stringent requirements apply.(4) Other Member States likely to supply France with such material should furthermore be authorised to permit its marketing to this end.(5) In France the propagating material will be imported from Switzerland in the form of dormand buds to be used for grafting. According to the request, the rooted grafts produced in the Community from such propagating material are then intended for re-export to Switzerland.(6) This authorisation may only be used in accordance with the plant health conditions and requirements laid down by Council Directive 2000/29/EC(3), and in any implementing measures made thereof.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1France is authorised to permit, for a period expiring on 15 March 2001, the marketing on its territory of a maximum of 195000 dormant buds for grafting harvested in Switzerland which do not satisfy the requirements laid down in Directive 68/193/EEC as regards certification and inspection of standard propagating material, provided that the official label is brown and bears the words "less stringent requirements".Article 2Member States other than the applicant Member State are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the material authorised to be marketed under this Decision.Article 3The authorisations under Articles 1 and 2 shall be without prejudice to Council Directive 2000/29/EC and any implementing measures thereof.Article 4Member States shall immediately notify the Commission and the other Member States of the quantities of propagating material permitted to be marketed in their territories under this Decision.Article 5This Decision is addressed to the Member States.Done at Brussels, 7 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 93, 17.4.1968, p. 15.(2) OJ C 241, 29.8.1994, p. 1.(3) OJ L 169, 10.7.2000, p. 1.